EXHIBIT 10.43

TENTH AMENDMENT TO CREDIT AGREEMENT

THIS TENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
December 28, 2007, is entered into by and among the lenders identified on the
signature pages hereof (such lenders, together with their respective successors
and permitted assigns, are referred to hereinafter each individually as a
“Lender” and collectively as the “Lenders”), WELLS FARGO FOOTHILL, INC., a
California corporation, as administrative agent for the persons designated in
the Credit Agreement referred to below (in such capacity, together with its
successors and assigns in such capacity, “Agent”), and INFOCUS CORPORATION, an
Oregon corporation (“Borrower”).

RECITALS

A. Borrower, Agent and the Lenders have previously entered into that certain
Credit Agreement dated as of October 25, 2004, as amended by that certain First
Amendment to Credit Agreement, Security Agreement and Waiver, dated as of
December 3, 2004, that certain Second Amendment to Credit Agreement, dated as of
December 13, 2004, that certain Third Amendment to Credit Agreement and Waiver
dated May 6, 2005, that certain Fourth Amendment to Credit Agreement, Second
Amendment to Security Agreement and Waiver dated November 4, 2005, that certain
Fifth Amendment to Credit Agreement dated as of June 7, 2006, that certain Sixth
Amendment to Credit Agreement and Waiver dated as of October 25, 2006, that
certain Seventh Amendment to Credit Agreement and Waiver dated as of February 6,
2007, that certain Eighth Amendment to Credit Agreement dated as of March 28,
2007 and that certain Ninth Amendment to Credit Agreement dated as of August 30,
2007 (as so amended or otherwise modified or supplemented from time to time, the
“Credit Agreement”), pursuant to which the Lenders have made certain loans and
financial accommodations available to Borrower. Terms used herein without
definition shall have the meanings ascribed to them in the Credit Agreement.

B. The Lenders, Agent and Borrower now wish to further amend the Credit
Agreement on the terms and conditions set forth herein.

C. Borrower is entering into this Amendment with the understanding and agreement
that, except as specifically provided herein, none of Agent’s or any member of
the Lender Group’s rights or remedies set forth in the Credit Agreement or any
other Loan Document is being waived or modified by the terms of this Amendment.

 

1



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1. Amendments to Credit Agreement.

(a) Section 6.16(a)(i) of the Credit Agreement is hereby amended and restated to
read as follows:

“(i) Minimum EBITDA. EBITDA, measured on a month-end basis, of at least the
required amount set forth in the following table for the applicable period set
forth opposite thereto:

 

Applicable Amount

  

Applicable Period

$1,200,000

   For the 3 month period ending December 31, 2004

$2,100,000

   For the 6 month period ending March 31, 2005

$(29,250,000)

   For the 9 month period ending June 30, 2005

$(38,500,000)

   For the 12 month period ending September 30, 2005

$(92,500,000)

   For the 12 month period ending December 31, 2005

$(80,500,000)

   For the 12 month period ending March 31, 2006

$(61,500,000)

   For the 12 month period ending June 30, 2006

$(31,000,000)

   For the 12 month period ending September 30, 2006

$(5,350,000)

   For the 3 month period ending December 31, 2006

$(11,100,000)

   For the 3 month period ending March 31, 2007

$(7,400,000)

   For the 3 month period ending June 30, 2007

$(5,300,000)

   For the 3 month period ending September 30, 2007

$(1,000,000)

   For the 3 month period ending December 31, 2007”

(b) Item (i) of Schedule 5.3 to the Credit Agreement is hereby amended to read
as follows:

 

as soon as available, but in any event within (a) 15 days after the start of
Borrower’s fiscal year 2008 and (b) 15 days prior to the start of each of
Borrower’s other fiscal years,    (i) copies of Borrower’s Projections, in form
and substance (including as to scope and underlying assumptions) satisfactory to
Agent, in its Permitted Discretion, for the forthcoming 2 years, year by year,
and for the forthcoming fiscal year, on a quarterly basis, certified by the
chief financial officer of Borrower as being such officer’s good faith estimate
of the financial performance of Borrower during the period covered thereby.

2. Amendment Fee. In consideration of the agreements set forth herein, Borrower
agrees to pay to Agent, for the benefit of the Lenders, a non-refundable
amendment fee in the amount of $15,000 (the “Amendment Fee”), which fee is
fully-earned as of and due and payable on the date of this Amendment.

 

2



--------------------------------------------------------------------------------

3. Effectiveness of this Amendment. Agent must have received the following
items, in form and content acceptable to Agent, before this Amendment is
effective.

(a) Executed Amendment. This Amendment, fully executed in a sufficient number of
counterparts for distribution to all parties.

(b) Payment of Amendment Fee. The Amendment Fee, which fee may be paid as a
charge to Borrower’s Loan Account.

(c) Representations and Warranties. The representations and warranties contained
herein shall be true and correct as of the date hereof.

(d) Other Documents and Legal Matters. All other documents and legal matters in
connection with the transactions contemplated by this Amendment shall have been
delivered or executed or recorded.

4. Representations and Warranties. Borrower represents and warrants as follows:

(a) Authority. Borrower has the requisite corporate power and authority to
execute and deliver this Amendment, and to perform its obligations hereunder and
under the Loan Documents (as amended or modified hereby and by any amendments
thereto referenced herein) to which it is a party. The execution, delivery and
performance by Borrower of this Amendment have been duly approved by all
necessary corporate action and no other corporate proceedings are necessary to
consummate such transactions.

(b) Enforceability. This Amendment has been duly executed and delivered by
Borrower. This Amendment and each Loan Document (as amended or modified hereby)
are the legal, valid and binding obligation of Borrower, enforceable against
Borrower in accordance with its terms, and is in full force and effect.

(c) Representations and Warranties. After giving effect to this Amendment, the
representations and warranties contained in each Loan Document (other than any
such representations or warranties that, by their terms, are specifically made
as of a date other than the date hereof) are correct on and as of the date
hereof as though made on and as of the date hereof.

(d) Due Execution. The execution, delivery and performance of this Amendment are
within the power of Borrower, have been duly authorized by all necessary
corporate action, have received all necessary governmental approval, if any, and
do not contravene any law or any contractual restrictions binding on Borrower.

(e) No Default. No event has occurred and is continuing that constitutes a
Default or an Event of Default.

(f) No Duress. This Amendment has been entered into without force or duress, of
the free will of Borrower. Borrower’s decision to enter into this Amendment is a
fully informed decision and Borrower is aware of all legal and other
ramifications of such decision.

(g) Counsel. Borrower has read and understands this Amendment, has consulted
with and been represented by legal counsel in connection herewith and therewith,
and has been advised by its counsel of its rights and obligations hereunder and
thereunder.

5. Choice of Law. The validity of this Amendment, its construction,
interpretation and enforcement, the rights of the parties hereunder, shall be
determined under, governed by, and construed in accordance with the internal
laws of the State of New York governing contracts only to be performed in that
State.

 

3



--------------------------------------------------------------------------------

6. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties and separate counterparts, each of which when so
executed and delivered, shall be deemed an original, and all of which, when
taken together, shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by telefacsimile or
other similar method of electronic transmission shall be effective as delivery
of a manually executed counterpart of this Amendment.

7. Reference to and Effect on the Loan Documents.

(a) Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereof” or words of like import referring
to the Credit Agreement, shall mean and be a reference to the Credit Agreement
as modified and amended hereby.

(b) Except as specifically amended above, the Credit Agreement and all other
Loan Documents are and shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed and shall constitute the legal,
valid, binding and enforceable obligations of Borrower to the Lender Group.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Agent and Lender Group under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.

(d) To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Credit
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Credit Agreement as modified or amended hereby.

8. Ratification. Borrower hereby restates, ratifies and reaffirms each and every
term and condition set forth in the Credit Agreement, as amended hereby, and the
Loan Documents effective as of the date hereof.

9. Estoppel. To induce Agent and Lender Group to enter into this Amendment and
to continue to make advances to Borrower under the Credit Agreement, Borrower
hereby acknowledges and agrees that, as of the date hereof, there exists no
right of offset, defense, counterclaim or objection in favor of Borrower as
against any member of the Lender Group with respect to the Obligations.

10. Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.

11. Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

12. Submission of Amendment. The submission of this Amendment to the parties or
their agents or attorneys for review or signature does not constitute a
commitment by Agent or any of the Lenders to waive any of their rights and
remedies under the Loan Documents, and this Amendment shall have no binding
force or effect until all of the conditions to the effectiveness of this
Amendment have been satisfied as set forth herein.

[signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

INFOCUS CORPORATION,
an Oregon corporation By:   /s/ Mark H. Perry Name:   Mark H. Perry Title:  
Interim Chief Financial Officer

 

WELLS FARGO FOOTHILL, INC., a California corporation,
as Agent and a Lender By:   /s/ Thomas Forbath Name:   Thomas Forbath Title:  
Vice President

Signature Page to Tenth Amendment to Credit Agreement